Citation Nr: 1046252	
Decision Date: 12/10/10    Archive Date: 12/20/10

DOCKET NO.  08-14 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1. Entitlement to an evaluation in excess of 30 percent for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to restoration of a 40 percent disability 
evaluation for service-connected diabetes mellitus, type II, 
currently evaluated as 20 percent disabling.

3. Entitlement to a total disability evaluation based on 
individual unemployablity (TDIU) due to service-connected 
disabilities. 


REPRESENTATION

Appellant represented by:	Ralph J. Bratch, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant, Wife


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from November 1966 to October 
1968.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, on brokerage for the RO in Indianapolis, Indiana, 
which denied the appellant's claims for an evaluation in excess 
of 30 percent for PTSD and entitlement to TDIU, and a December 
2008 rating decision of the RO in Indianapolis, which reduced the 
appellant's evaluation for diabetes mellitus, type II, from 40 
percent disabling to 20 percent disabling effective October 1, 
2008.  

In June 2010, the appellant testified during a videoconference 
hearing before the undersigned Veterans Law Judge.  A transcript 
of that hearing is of record.

Following January 2008 and April 2009 statements of the case, VA 
received May 2009 VA examination reports, VA treatment records, 
and Social Security Administration records.  The Board notes that 
VA regulations require that pertinent evidence submitted by the 
appellant must be referred to the agency of original jurisdiction 
for review and preparation of a supplemental statement of the 
case (SSOC) unless this procedural right is waived in writing by 
the appellant or representative.  38 C.F.R. §§ 19.37, 20.1304 
(2009).  In a written statement dated in September 2009, the 
appellant waived RO consideration of May 2009 VA examination 
reports, and VA outpatient treatment records.  In response to a 
November 2009 letter from the RO, which noted that his 
representative had waived RO review of a May 2009 VA examination 
report, the appellant waived RO consideration of the VA treatment 
records and Social Security records in a December 2009 statement.  
Thus, the Board finds no prejudice to the appellant in proceeding 
to adjudicate this appeal.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the appellant's PTSD 
has been manifested by complaints of poor sleep, anxiety, anger, 
and irritability; the evidence of record indicates that the 
appellant has normal speech, and no deficits in comprehension, 
speech or judgment, with a Global Assessment of Functioning (GAF) 
score indicating moderate impairment upon VA examination.

2.  The 40 percent disability evaluation for diabetes mellitus, 
type II, had been in effect for more than five years at the time 
of the December 2008 rating decision that decreased the 
evaluation to 20 percent, effective October 1, 2008.

3.  Sustained material improvement of diabetes mellitus under the 
ordinary conditions of daily life was not demonstrated at the 
time of the December 2008 rating reduction decision.

4.  The appellant's service-connected disabilities are coronary 
artery disease, rated as 60 percent disabling; PTSD, rated as 30 
percent disabling; diabetes mellitus, type II, rated as 40 
percent disabling; peripheral neuropathy of the right lower 
extremity, rated at 10 percent disabling; peripheral neuropathy 
of the left lower extremity, rated as 10 percent disabling; and 
residuals of a shell fragment wound, anterior abdomen, rated as 
noncompensable; the combined disability rating is 90 percent.

5.  The appellant's service-connected disabilities have not been 
shown by the competent clinical evidence of record to preclude 
employment consistent with his education and occupational 
experience.




CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial evaluation in 
excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic Code 9411 (2009).

2.  The criteria for restoration of the 40 percent evaluation for 
the appellant's service-connected diabetes mellitus, type II, 
effective October 1, 2008, have been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.105(e), 3.159, 3.344, 4.119, 
Diagnostic Code 7913 (2009).

3.  The criteria for entitlement to TDIU have not been met.  38 
U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16, 4.19 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, each piece of evidence of record.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have to 
discuss each piece of evidence).  The analysis below focuses on 
the most salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The appellant must not 
assume that the Board has overlooked pieces of evidence that are 
not explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
appellant).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA) 

VA has met all statutory and regulatory notice and duty to assist 
provisions as to the appellant's claims for entitlement to an 
increased evaluation for PTSD and entitlement to TDIU.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).

As to the appellant's restoration claim, that claim has been 
granted, as discussed below.  As such, the Board finds that any 
defect related to VA's duties to notify and assist under the VCAA 
on that claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009); Mlechick v. Mansfield, 503 F.3d 1340 
(2007).  

Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2009).  The United States Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  VCAA notice should be provided to the claimant 
before the initial unfavorable agency of original jurisdiction 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).    

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of disability; 
and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  
Compliance with the first Quartuccio element requires notice of 
these five elements in initial ratings cases.  See Dunlap v. 
Nicholson, 21 Vet. App. 112 (2006).  

Prior to initial adjudication of the appellant's claim for 
entitlement to TDIU, a letter dated in May 2006 fully satisfied 
the duty to notify provisions, including the criteria for 
establishment of a disability rating and an effective date.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187; 
Dingess/Hartman at 490.  Hence, the timing of the VCAA notice was 
in compliance with Pelegrini v. Principi, 18 Vet App 112 (2004).  

In VA correspondence to the appellant, dated in March 2008 and 
May 2008, VA informed the appellant of what evidence was required 
to substantiate the claim for an increased evaluation for PTSD, 
of his and VA's respective duties for obtaining evidence, and the 
criteria for consideration in the assignment of a disability 
rating and/or an effective date, in the event of award of the 
benefit sought.  Although this notice was not sent prior to 
initial adjudication of the appellant's PTSD 
claim, the Board finds that this was not prejudicial to him.  In 
this regard, the Board notes that the PTSD claim was not 
readjudicated thereafter.  Nevertheless, as the claim for 
entitlement to an increased evaluation is denied, no effective 
date will be assigned; therefore, there can be no possibility of 
prejudice to the appellant regarding the effective date notice.  
Second, the record reflects that the appellant had actual notice 
of what was required to substantiate the claim for an increased 
evaluation for PTSD and of his and VA's respective duties for 
obtaining evidence.  In this regard, a January 2008 statement of 
the case informed the appellant of what was required to 
substantiate the claim.  While VA's duty to notify under the VCAA 
cannot be met by cobbling together pre- and post-decisional 
documents, such as rating decisions and statements of the case 
(See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006)), 
there is no prohibition in this regard as to demonstrating actual 
notice held by an appellant so as to render a VCAA notice defect 
nonprejudicial.  In his March 2008 substantive appeal, the 
appellant specifically noted that under the VCAA, the VA must 
advise him of how to substantiate his claim.  Additionally, the 
appellant has been represented by an attorney during his appeal.  
See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  Both the 
appellant and his representative have claimed that the appellant 
is entitled to a rating in excess of 30 percent for PTSD, 
including in the June 2010 Board hearing, and demonstrated 
knowledge of the requirements for a higher evaluation.  

Based on the foregoing, the Board finds that the appellant has 
had a meaningful opportunity to participate in the adjudication 
of his claim such that the essential fairness of the adjudication 
is not affected.  The evidence of record is against a finding 
that he has been prejudiced by lack of proper VCAA notice.  See 
Shinseki v. Sanders/Simmons, 129 S.Ct. 1696 (2009); Fenstermacher 
v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o 
error can be predicated on insufficiency of notice since its 
purpose had been served.").  In order for the Court to be 
persuaded that no prejudice resulted from a notice error, "the 
record must demonstrate that, despite the error, the adjudication 
was nevertheless essentially fair."  Dunlap v. Nicholson, 21 
Vet. App. 112, 118 (2007). 

Finally, the Court observes the Court's holding in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), which focuses on VCAA notice 
requirements in an increased rating case.  However, the case was 
recently overturned in part by the Federal Circuit.  See Vazquez-
Flores v. Shinseki, 580 F. 3d 1270 (Fed. Cir. 2009).  Hence, it 
need not be further discussed in this decision.  In light of the 
foregoing, the Board that the VA has discharged its duty to 
notify.  

Duty to Assist

The Board also concludes VA's duty to assist has been satisfied.  
The appellant's service treatment records and VA medical records 
are in the file.  Private medical records identified by the 
appellant have been obtained, to the extent possible.  The 
appellant's Social Security Administration records have been 
associated with the file.  The appellant has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the appellant's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2009).

The RO provided the appellant appropriate VA examinations in 
August 2006 and May 2009 pertaining to his PTSD claim.  The 
appellant has not reported receiving any recent treatment 
specifically for his PTSD condition, and there are no records 
suggesting an increase in disability has occurred as compared to 
the prior VA examination findings.  There is no objective 
evidence indicating that there has been a material change in the 
severity of the appellant's service-connected PTSD since he was 
last examined.  38 C.F.R. § 3.327(a).  The duty to assist does 
not require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination was 
conducted.  VAOPGCPREC 11-95.  The August 2006 and May 2009 VA 
examination reports are thorough and supported by VA outpatient 
treatment records.  The examinations in this case are adequate 
upon which to base a decision.

The appellant was also provided with a VA examination to obtain 
an opinion as to whether the appellant is unemployable in May 
2009.  This opinion was rendered by a medical professional 
following a thorough examination and interview of the appellant.  
The examiner obtained an accurate history and listened to the 
appellant's assertions.   The examiner laid a factual foundation 
for the conclusions that were reached.  Therefore, the Board 
finds that the examination is adequate.  See Nieves-Rodriguez, 22 
Vet. App. at 304.  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 
2007).



II. PTSD

Legal Criteria

Disability evaluations are determined by comparing a veteran's 
present symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities, which is based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. 4.1 (2009).  When a question arises as to which of two 
ratings applies under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability will be resolved in 
favor of the appellant.  38 C.F.R. § 4.3. 

A disability rating may require re-evaluation in accordance with 
changes in a veteran's condition.  Thus, it is essential in 
determining the level of current impairment that the disability 
is considered in the context of the entire recorded history.  
38 C.F.R. § 4.1.  Nevertheless, where, as here, the appellant is 
appealing the rating for an already established service-connected 
condition, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Staged ratings are appropriate for an increased-rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The appellant is currently assigned a 30 percent evaluation for 
his service-connected PTSD pursuant to Diagnostic Code 9411.  
38 C.F.R. § 4.130.  A 30 percent rating is warranted where the 
evidence shows occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of inability 
to perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, and mild memory loss (such as 
forgetting names, directions, recent events).

In order to achieve the next-higher 50 percent rating, the 
evidence must demonstrate occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and long-
term memory (e.g. retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing effective work and social 
relationships.  

A 70 percent rating is warranted if the evidence demonstrates 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a work like setting); inability to establish 
and maintain effective relationships.

Global Assessment of Functioning (GAF) is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 
9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994)) (DSM-IV).

According to DSM-IV, a GAF score of 61 to 70 indicates the 
examinee has some mild symptoms or some difficulty in social, 
occupational, or school functioning, but generally functions 
pretty well with some meaningful interpersonal relationships.  A 
GAF score of 51 to 60 indicates the examinee has moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  A GAF score of 41 to 50 indicates the 
examinee has serious symptoms or a serious impairment in social, 
occupational, or school functioning.  See also QUICK REFERENCE TO 
THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-47 (1994). 

The appellant's claim for an increased rating was received on 
March 30, 2006.  As such, the rating period on appeal is from 
March 29, 2005.  38 C.F.R. § 3.400(o)(2) (2009).

Analysis

The appellant was assigned a 30 percent evaluation in a December 
1998 rating decision, which assigned an initial evaluation of 30 
percent effective February 2, 1998.  The appellant asserts that 
an evaluation in excess of 30 percent is warranted for his 
service-connected PTSD.  The Board has reviewed the evidence of 
record and finds that it does not support an evaluation in excess 
of the 30 percent rating currently assigned at any time during 
the rating period on appeal.  

The evidence fails to reveal communication difficulties.  The 
August 2006 VA examiner noted that the appellant's speech was 
unremarkable and he had a cooperative attitude toward the 
examiner.  The May 2009 VA examiner also noted that the 
appellant's speech was unremarkable and his attitude toward the 
examiner was cooperative and attentive.

There is no indication the appellant has experienced panic 
attacks.  The August 2006 and May 2009 VA examination reports 
reflect that the appellant did not have panic attacks.  The 
appellant's VA treatment records do not indicate that he 
experienced panic attacks.  In the June 2010 Board hearing, the 
appellant testified about his PTSD symptoms, however, he did not 
reference panic attacks.

The evidence does not indicate that the appellant had any 
difficulty understanding complex commands.  The August 2006 VA 
examination report noted that the appellant was easily 
distracted, but was able to spell words forward and backwards 
without prompting.  The VA examiner noted that the appellant's 
thought process and thought content were unremarkable.  Although 
in a November 2006 private psychiatric examination with Dr. W.W., 
Ph.D., the appellant reported having trouble concentrating, he 
had no deficits in the cognitive portion of the mental status 
examination.  Dr. W.W. noted that the appellant's proverb 
interpretations was adequate, his abstract thinking was good, his 
recent memory was adequate, his remote memory was very good, his 
calculations were good, his serial sevens were adequate and his 
judgment was adequate.  In the May 2009 VA examination, the VA 
examiner noted that the appellant was easily distracted.  The 
appellant had errors with the serial sevens test, but he 
completed the serial three test without error.  The appellant 
reported that he has attention/concentration problems if the 
issue does not interest him.  The report noted that the 
appellant's thought process and thought content were 
unremarkable.  He was oriented to person, place and time.  

The appellant has displayed some symptoms of difficulty in social 
functioning.  The August 2006 VA examiner noted that the 
appellant's social relationships had improved since his previous 
VA examination in December 2003.  The appellant appeared to be 
more socially active and was managing his anger and irritability 
more effectively.  He engaged in meaningful leisure interests.  
The August 2006 VA examination report noted that the appellant 
reported becoming very involved in researching declassified 
information about the Vietnam War, spending several hours working 
on the computer daily.  He also reported doing yard work, reading 
the newspaper, and going to movies.  The VA examiner found the 
appellant's PTSD symptoms were not severe enough to interfere 
with social functioning.  The May 2009 VA examination report 
reflects that the appellant reported that he was close to his 
wife, had regular contact with his step-children, and had contact 
with his sons during the holidays.  He was also involved with his 
mother and his sister contacted him monthly.  The appellant 
reported that he had two close friends.  He reported that he used 
the computer on a daily basis, helped with household chores, and 
did yard work when he is physically able.  The report also 
reflects that the appellant and his wife go out to eat and he 
attended a military reunion last year.  The VA examiner noted 
that the appellant's social involvement with friends and family 
remained limited.  The May 2009 VA examiner noted that since the 
August 2006 VA examination, the appellant's overall functioning 
remained fairly consistent, although there may have been some 
improvement in his relationships with his spouse.        

The evidence of record does not indicate that the appellant's 
PTSD symptoms cause significant problems with employment.  The 
appellant retired in February 2005.  See August 2006 VA 
examination report.  The report indicated that the appellant's 
job had contributed to his overall stress level.  His 
occupational functioning declined after he accepted a position as 
auditor where he had to interact with people in a critical way in 
order to evaluate their production.  The VA examiner noted that 
the appellant's PTSD symptoms and difficulty interacting with 
people contributed to his problems at work, but they were not a 
significant issue until he switched to the auditor position.  The 
examiner also noted that the appellant's symptoms are not severe 
enough to interfere with occupational functioning.  The May 2009 
VA examiner noted that the appellant had reported difficulty with 
social interactions at work prior to his retirement.   In the 
June 2010 hearing, the appellant stated that he retired early as 
a result of the anxiety of getting along with people at work.  
See June 2010 Hearing Transcript ("Tr."), at 12.  

The evidence reflects that the appellant has moderate PTSD 
symptoms.  In the June 2010 Board hearing, the appellant reported 
that he has constant irritability, sometimes leading to verbal 
outbursts approximately once or twice a week.  See Tr., at 6-7.  
The appellant also reported that he had thoughts of suicide.  Id. 
at page 7.  The May 2009 and August 2006 VA examination reports 
reflected that the appellant did not have suicidal ideation.  In 
the June 2010 hearing, the appellant noted that he felt anxious 
when people were around him and he and his wife spent most of 
their time apart.  See Tr., at 9.  His wife also testified that 
she felt an emotional disconnect with the appellant and that they 
spent the majority of their time apart.  Tr., at 16-18.  The 
August 2006 VA examination report reflects that the appellant 
reported having sleep impairment and seeing images of Vietnam 
while sleeping.  The appellant also reported having sleep 
impairment in the May 2009 VA examination.  The November 2006 
examination report from Dr. W.W. indicates that he reported 
having flashbacks.  The appellant reported having visual and 
auditory hallucinations in the June 2010 hearing.  See Tr., at 
10.  His wife also testified that she witnessed the appellant 
having auditory hallucinations.  See Tr., at 21.  The August 2006 
VA examination report reflects that the appellant had auditory 
and visual hallucinations, which were not persistent.  The May 
2009 VA examination report indicated the appellant did not have 
hallucinations.           

During the period on appeal, the appellant's VA treatment records 
show that the appellant had GAF scores ranging from 55 to 65.  
The August 2006 VA examination report indicated that the 
appellant had a GAF score of 65 and a range of GAF scores since 
December 2003 of 55 to 65.  In the November 2006 private 
examination with Dr. W.W., the appellant had a GAF score of 45.  
A January 2007 VA treatment record reflects that the appellant 
had a GAF score of 60.  The May 2009 VA examination report 
reflects that the appellant had a GAF score of 60, and a GAF 
range of 55 to 65 over the past year.  As noted above, a GAF 
score of 41 to 50 indicates serious symptoms or a serious 
impairment in social, occupational, or school functioning.  A GAF 
score of 51 to 60 indicates moderate symptoms or moderate 
difficulty in social, occupational, or school functioning.  A GAF 
score of 61 to 70 indicates that the appellant has some mild 
symptoms or some difficulty in social, occupational, or school 
functioning, but generally functions pretty well with some 
meaningful interpersonal relationships.  Although the appellant 
had one GAF score of 45 in the November 2006 examination with Dr. 
W.W., indicating serious symptoms of PTSD, the rest of his GAF 
scores ranged from 55 to 65, indicating  that he had mild to 
moderate symptoms.  The Board finds that the scores are 
consistent with the currently assigned 30 percent evaluation.  
The majority of the appellant's GAF scores, including the most 
recent scores, indicate that the appellant has mild to moderate 
PTSD which is consistent with occupational and social impairment 
with an occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.

Based on the evidence, the Board concludes that the appellant's 
disability picture does not most nearly approximate the next-
higher 50 percent evaluation under Diagnostic Code 9411.  The 
board finds that the appellant's PTSD symptoms are already 
contemplated by the appellant's 30 percent evaluation.  The 
record demonstrates that the appellant has occupational and 
social impairment consistent with occasional decrease in work 
efficiency and intermittent period of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks, chronic sleep impairment 
and mild memory loss, all of which are contemplated by the 30 
percent evaluation.  

While the appellant is competent to report the symptoms he 
experiences, and the Board finds him credible in this regard, 
except where in contrast to objective clinical findings, the 
reported symptoms are consistent with the assigned schedular 
evaluation.  Although the appellant reported depression, anxiety, 
anger, sleep impairment and few friends, the criteria for a 30 
percent evaluation contemplates depressed mood, suspiciousness, 
and chronic sleep impairment.  The evidence indicates that the 
appellant had normal speech, no history of panic attacks, and he 
was able to understand complex commands.  Although the appellant 
reported having hallucinations, he did not report persistent 
hallucinations.  Additionally, the appellant's GAF scores of 55 
to 65 are consistent with a 30 percent evaluation.  Therefore, 
the Board finds the appellant's PTSD symptoms do not more closely  
approximate the criteria for a 50 percent rating, which requires 
occupational and social impairment with reduced reliability and 
productivity.  

The Board finds that the evidence of record regarding the 
increased rating claim does not show distinct time periods 
exhibiting symptoms warranting staged evaluations.  Fenderson, 12 
Vet. App. at 126; Hart, 21 Vet. App. at 509-10.  The May 2009 VA 
examiner noted that the appellant's overall functioning with 
regard to impairment from PTSD remained fairly consistent since 
the August 2006 VA examination.  

Finally, the Board has also considered whether a referral for an 
extraschedular rating is warranted.  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  Initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  Under 
the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule; therefore, the assigned schedular evaluation is 
adequate, and no referral is required.  See VAOPGCPREC 6-96; see 
also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (a threshold 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate is required for 
extraschedular consideration referral).

The schedular evaluation for the appellant's PTSD is not 
inadequate.  The appellant has not reported significant 
treatment, hospitalization or symptoms unaccounted for by the 
ratings schedule.  The appellant is retired, but the August 2006 
VA examiner noted that the appellant's decision to retire was 
elective on his part and was due more to this physical limitation 
than it was to his PTSD symptoms.  As a result, it does not 
appear that the appellant has an "exceptional or unusual" 
disability status.  He does not have any symptoms from his 
service-connected disorder that are unusual or are different from 
those contemplated by the schedular criteria.  Therefore, the 
available schedular evaluations for that service-connected 
disability are adequate.  Referral for extraschedular 
consideration is not warranted.  See VAOPGCPREC 6-96.  Further 
inquiry into extraschedular consideration is moot.  See Thun, 
supra.  

As such, the Board finds that the preponderance of the evidence 
is against the appellant's claim for an evaluation in excess of 
30 percent for PTSD. Consequently, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

III. Restoration of Evaluation for Diabetes Mellitus, Type II 

Applicable Law

The appellant has asserted that the October 2008 rating decision 
should not have reduced his disability rating for diabetes 
mellitus, type II, from 40 percent to 20 percent, effective 
October 1, 2008.  In considering the propriety of a reduction, 
the Board must focus on the evidence available to the RO at the 
time the reduction was effectuated.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).  In the context of a rating reduction case, it must be 
shown by a preponderance of the evidence that the reduction was 
warranted. See Brown v. Brown, 5 Vet. App. 413, 421 (1993); 
Kitchens v. Brown, 7 Vet. App. 320, 325 (1995).

As noted above, the provisions of 38 C.F.R. § 3.105 apply to 
reductions; 38 C.F.R. § 3.105(e) states that, when a reduction in 
evaluation of a service-connected disability is considered 
warranted, and a reduction will result in a decrease in payment 
of compensation benefits being made, a rating proposing reduction 
will be prepared setting forth all material facts and reasons.  
The beneficiary will be notified at his or her latest address of 
record of the contemplated action and furnished detailed reasons 
there for and given 60 days for presentation of additional 
evidence to show that compensation payments should be continued 
at the present level.  If additional evidence is not received 
within that period, a final rating action will be taken and the 
award will be reduced effective the last day of the month in 
which a 60-day period from the date of notice to the beneficiary 
of the final rating action expires.  Additionally, under 38 
C.F.R. § 3.105(i), the advance written notice concerning a 
proposed rating reduction must inform the beneficiary that he has 
a right to a predetermination hearing provided that a request for 
such a hearing is received by VA within 30 days from the date of 
the notice.  The procedural framework and safeguards set forth in 
38 C.F.R. § 3.105 governing rating reductions are required to be 
followed by VA before it issues any final rating reduction.  See 
Brown, 5 Vet. App. at 418 (1993).  

Where an evaluation of a specific disability is reduced, but the 
amount of compensation is not reduced because of a simultaneous 
increase in the evaluation of one or more other disabilities, the 
regulations pertaining to reductions under 3.105(e) do not apply.  
See Stelzel v. Mansfield, 508 F.3d 1345, 1349 (Fed. Cir. 2007); 
VAOPGCPREC 71-91 (November. 7, 1991).  

Prior to reducing a Veteran's disability rating, VA is required 
to comply with several general VA regulations applicable to all 
rating-reduction cases, regardless of the rating level or the 
length of time that the rating has been in effect.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.13 (2009); see also Brown, 5 Vet. App. at 
420 (1993).  These provisions impose a clear requirement that VA 
rating reductions be based upon review of the entire history of 
the appellant's disability.  See Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (1991).  Such review requires VA to ascertain, 
based upon review of the entire recorded history of the 
condition, whether the evidence reflects an actual change in the 
disability and whether the examination reports reflecting such 
change are based upon thorough examinations.  Thus, in any 
rating-reduction case not only must it be determined that an 
improvement in a disability has actually occurred, but also that 
improvement actually reflects an improvement in the appellant's 
ability to function under the ordinary conditions of life and 
work.  See Faust v. West, 13 Vet. App. 342, 350 (2000).

In certain rating reduction cases, VA benefits recipients are to 
be afforded greater protections, set forth in 38 C.F.R. § 3.344 
(2009).  That section provides that rating agencies will handle 
cases affected by change of medical findings or diagnosis, so as 
to produce the greatest degree of stability of disability 
evaluations consistent with the laws and VA regulations governing 
disability compensation and pension. However, the provisions of 
38 C.F.R. § 3.344 specify that ratings on account of diseases 
subject to temporary or episodic improvement will not be reduced 
on any one examination, except in those instance where all the 
evidence of record clearly warrants the conclusion that sustained 
improvement has been demonstrated.  The regulations provide 
further, that these considerations are required for ratings which 
have continued for long periods at the same level (five years or 
more), and that they do not apply to disabilities which have not 
become stabilized and are likely to improve.  Reexaminations 
disclosing improvement, physical or mental, in these disabilities 
will warrant a reduction in rating. 

Under 38 C.F.R. § 3.344, the RO must find the following: (1) 
based on a review of the entire record, the examination forming 
the basis for the reduction is full and complete, and at least as 
full and complete as the examination upon which the rating was 
originally based; (2) the record clearly reflects a finding of 
material improvement; and (3) it is reasonably certain that the 
material improvement found will be maintained under the ordinary 
conditions of life.  See Kitchens v. Brown, 7 Vet. App. 320 
(1995); Brown, 5 Vet. App. at 419 (1993).   



Analysis

For the reasons detailed below, the Board concludes that the 
reduction in the assigned disability rating for diabetes 
mellitus, type II, from 40 percent to 20 percent was not done in 
a procedurally correct manner, and that the evidence demonstrates 
that a continuation of the 40 percent rating is appropriate.

The appellant's service-connected diabetes mellitus, type II, had 
been rated at 40 percent from December 5, 2000, to the October 1, 
2008, reduction, a period of more than five years.  Therefore, 
the provisions of 38 C.F.R. § 3.344(a) and (b) are applicable.  

The initial question with regard to the propriety of the 
reduction is whether the RO complied with the procedural 
requirements of 38 C.F.R. § 3.105(e).  As noted above, where an 
evaluation of a specific disability is reduced, but the amount of 
compensation payment currently being made is not reduced because 
of a simultaneous increase in the evaluation of one or more other 
disabilities, the regulations pertaining to reductions under 38 
C.F.R. § 3.105(e) do not apply.  VAOPGCPREC 71-91 (Nov. 1991).  
VA's General Counsel reasoned the regulation does not apply where 
there is no reduction in the amount of compensation payment 
currently being made.  It is only applicable where there is both 
a reduction in evaluation and a reduction or discontinuance of 
current compensation payment.  

The December 2008 rating decision reduced the appellant's 
diabetes mellitus, type II, disability evaluation from 40 percent 
to 20 percent, effective October 1, 2008.  The December 2008 
rating decision also granted service connection for coronary 
artery disease with an evaluation of 60 percent, effective 
September 3, 2008.  The appellant's combined disability 
evaluation was 70 percent, prior to September 3, 2008.  Although 
the RO had awarded service connection for coronary artery disease 
at an evaluation of 60 percent in the same December 2008 rating 
decision that reduced the appellant's diabetes mellitus, type II, 
evaluation from 40 to 20 percent, the effective date assigned for 
the additional 60 percent award for PTSD was one month prior to 
the effective date of the reduction.  From September 3, 2008, the 
appellant had a combined disability evaluation of 90 percent.  
From October 1, 2008, the effective date of the reduction for 
diabetes mellitus, type II, the appellant's combined disability 
evaluation was reduced from 90 to 80 percent.  As discussed in 
this decision, the Board finds that the appellant was not 
entitled to a 100 percent evaluation for TDIU during this period.  
Consequently, there was both a reduction in the appellant's 
disability evaluation and a reduction of compensation "payable" 
to the appellant between September 3, 2008, and October 1, 2008.  
However, as the appellant had not been in receipt of "payment" 
of compensation benefits at the 90 percent rate, based on the 
grant of service connection for coronary artery disease, at the 
time of the December 2008 rating decision, the reduction in the 
rating for diabetes mellitus did not "result in a reduction or 
discontinuance of compensation payments currently being made."  
Therefore, the procedural requirements of 38 C.F.R. § 3.105(e) do 
not apply to this claim.  

The RO based the rating reduction on a September 2008 VA 
examination report, which the RO found indicated that the 
appellant had not demonstrated regulation of activities, a 
criteria for a 40 percent rating under 38 C.F.R. § 4.119, 
Diagnostic Code 7913.  The Board finds that the September 2008 VA 
examination was as full and complete as the March 2001 and August 
2006 VA examinations upon which the 40 percent rating was granted 
and continued.  It is significant to note that the August 2006 VA 
examination had revealed no regulation of activities due to 
diabetes mellitus, nor a requirement for insulin.  It was 
reported that the Veteran had to avoid excessive exposure to 
heat.  It was also reported that the Veteran tried to follow a 
low carbohydrate diet, but no other specific restricted diabetic 
diet was noted.  Also of record at the time of the December 2008 
rating reduction decision was an August 2006 statement from C.W., 
M.D., a private physician, noting that either insulin or 
additional oral medication might need to be added if the 
Veteran's diabetes did not improve with diet and exercise.  On VA 
examination in September 2008, it was noted that the Veteran had 
been placed on insulin in 2006.  It was noted he avoided 
concentrated sweets.  While there was no prescribed restriction 
of activity reported, it was noted that the Veteran no longer 
participated in sports, and avoided the heat.  The noted active 
outpatient medications included oral medication and insulin for 
diabetes mellitus.

Under 38 C.F.R. § 4.119, Diagnostic Code 7913, a 40 percent 
rating is warranted for diabetes mellitus requiring insulin, a 
restricted diet and regulation of activities.  A 20 percent 
rating is assigned for diabetes mellitus requiring insulin and 
restricted diet, or oral hypoglycemic agent and restricted diet.

The Board finds that the evidence of record at the time of the 
December 2008 rating reduction decision was not sufficient to 
establish sustained improvement in the Veteran's diabetes 
mellitus under the ordinary conditions of daily life.  Rather, 
the evidence demonstrated that the diabetes mellitus had 
progressed to requiring insulin, in addition to oral medication, 
and the Veteran's adjustment of activities increased from 
avoiding heat, to no longer being able to participate in sports.  
"Regulation of activities" has been defined as the situation 
where the Veteran has been prescribed or advised to avoid 
strenuous occupational and recreational activities.  61 Fed. Reg. 
20,440, 20,446 (May 7, 1996) (defining "regulation of 
activities," as used by VA in DC 7913).  Medical evidence is 
required to show that occupational and recreational activities 
have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360 
(2007).  The Board finds that, with resolution of doubt in the 
Veteran's favor, the reported September 2008 VA examination 
finding that the Veteran no longer participated in sports was 
sufficient to establish avoidance of strenuous recreational 
activities.  In addition, VA examination in August 2006 had only 
noted avoidance of heat as a regulation of activity.  The 
September 2008 VA examination findings, in conjunction with the 
August 2006 private physician's statement, when compared to the 
findings on VA examinations in March 2001 and August 2006, upon 
which a 40 percent was assigned and continued, did not establish 
sustained improvement in the Veteran's diabetes mellitus.  

A reduction in rating without observance of applicable law and 
regulation is void ab initio or invalid from the beginning.  
Brown, 5 Vet. App. at 422.  Therefore, the RO erred in its 
December 2008 rating decision by reducing the appellant's 
disability evaluation for diabetes mellitus, type II, to 20 
percent, effective October 1, 2008.   Consequently, since the 
reduction was not in compliance with the applicable law, the 
reduction of the appellant's disability evaluation for diabetes 
mellitus, type II, from 40 percent to 20 percent is set aside and 
a 40 percent evaluation is restored.  See Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991); Brown, 5 Vet. App. at 422.

IV. Entitlement to TDIU

The appellant contends that his service-connected disabilities 
render him unemployable, thus warranting entitlement to TDIU.  
For the reasons that follow, the Board concludes that TDIU is not 
warranted.

Total disability ratings for compensation may be assigned where 
the schedular rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of a 
service-connected disabilities:  Provided that, if there is only 
one such disability, this disability shall be ratable at 60 
percent or more, and that, if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent or 
more, and sufficient additional service-connected disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. § 
4.16(a).  To meet the requirement of "one 60 percent 
disability" or "one 40 percent disability," the following will 
be considered as one disability:  (1) disability of one or both 
lower extremities, including the bilateral factor, if applicable; 
(2) disabilities resulting from one common etiology; (3) 
disabilities affecting a single body system; (4) multiple 
injuries incurred in action; and (5) multiple disabilities 
incurred as a prisoner of war.  Id.  Substantially gainful 
employment is defined as work which is more than marginal and 
which permits the individual to earn a living wage.  Moore v. 
Derwinski, 1 Vet. App. 356 (1991).

To establish a total disability rating based on individual 
unemployability, there must be impairment so severe that it is 
impossible for the average person to follow a substantially 
gainful occupation.  38 C.F.R. § 3.340.  In reaching such a 
determination, the central inquiry is whether the Veteran's 
service-connected disabilities alone are of sufficient severity 
to produce unemployability.  Hatlestad v.  Brown, 5 Vet. App. 
524, 529 (1993).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; provided that permanent total 
disability shall be taken to exist when the impairment is 
reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. § 4.15.

The appellant's claim for entitlement to TDIU was received by VA 
on March 30, 2006.  At that time, the appellant was service-
connected for diabetes mellitus, type II, rated at 40 percent 
disabling; PTSD, rated at 30 percent disabling; peripheral 
neuropathy of the left lower extremity, rated at 10 percent 
disabling; peripheral neuropathy of the right lower extremity, 
rated as 10 percent disabling, and residuals of a shell fragment 
wound of the anterior abdomen, rated as noncompensable.  Thus, 
the combined disability evaluation was 70 percent.  38 C.F.R. 
§ 4.25 (2009).  As the appellant had a combined evaluation of 70 
percent and one disability rated at 40 percent disabling, the 
record indicates that he met the schedular criteria listed in 
4.16(a), from the time of he filed the TDIU claim.

In the December 2008 rating decision, the appellant was granted 
service connection for coronary artery disease, with an 
evaluation of 60 percent, effective September 3, 2008.  
Therefore, from September 3, 2008, the appellant is service-
connected for coronary artery disease, rated 60 percent 
disabling; peripheral neuropathy of the right lower extremity, 
rated at 10 percent disabling; peripheral neuropathy of the left 
lower extremity, rated as 10 percent disabling; and residuals of 
a shell fragment wound, anterior abdomen, rated as 
noncompensable.  As discussed above, the appellant is also 
service-connected for PTSD, rated as 30 percent disabling and 
diabetes mellitus, type II, rated as 40 percent disabling, in 
accordance with this decision.  Thus, from September 3, 2008, the 
combined disability rating is 90 percent.   38 C.F.R. § 4.25 
(2009).  Consequently, the record indicates that the appellant 
meets the schedular criteria listed in 4.16(a) throughout the 
period on appeal, including from September 3, 2008.    

However, for the appellant to prevail on his claim for TDIU, the 
record must reflect that he is precluded from engaging in 
substantially gainful employment consistent with his education 
and occupational experience.  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not enough.  
A disability rating in itself is recognition that the impairment 
makes it difficult to obtain or keep employment, but the ultimate 
question is whether the appellant is capable of performing the 
physical and mental acts required by employment, not whether he 
can find employment.  See Van Hoose, 4 Vet. App. 361, 363 (1993).  
In evaluating a Veteran's employability, consideration may be 
given to his level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his age 
or impairment caused by nonservice-connected disabilities.  38 
C.F.R.  
§§ 3.341, 4.16, 4.19.

In this case, the Board finds that the appellant's service-
connected disabilities have not been shown to preclude employment 
consistent with his education and occupational experience.  In 
his claim, received in March 2006, the appellant reported 
occupational experience as a crane operator and supervisor.  The 
appellant reported that he had completed two years of college.  
The Board notes that in the June 2010 hearing, the appellant 
stated that as far as education and training went, he had a high 
school diploma.  See June 2010 Board hearing transcript ("Tr.") 
at 13.  He reported that he became too disabled to work in 
February 2005 and that he had worked at the same company since 
1970.  In the June 2010 hearing, the appellant indicated that he 
served as a laborer for years and then progressed into an 
inspection type job.  See Tr., at 13.  He stated that the jobs 
all required physical activity, including walking, climbing, and 
lifting from time to time.  See Tr., at 13-14.  He stated that he 
had never had a sedentary job.  See Tr. at 14.    

In the June 2010 hearing, the appellant reported that he retired 
early because he was having problems getting along with people 
and having anxiety.  See Tr. at 12.  The August 2006 VA 
examination report reflected that the appellant electively 
decided to retire more due to his physical limitation than his 
PTSD symptoms.  In the hearing, the appellant clarified that he 
was eligible for retirement due to his age and years of service, 
and chose to retire due to his inability to handle stress because 
of his PTSD symptoms.  See Tr. at 22.  He noted that he would 
have liked to have worked until he was 65.  Id. at 23.   

The record reflects that the appellant's service-connected 
coronary artery disease would have a moderate affect on physical 
employment.  As noted above, the appellant was granted service 
connection for coronary artery disease effective September 3, 
2008.  In a May 2009 VA examination to evaluate the extent of his 
service-connected disabilities, the appellant reported that he 
was able to shower and dress himself without significant coronary 
artery disease symptoms.  He reported that he could also sweep or 
mop the floor and mow the lawn with a riding lawnmower.  He 
reported shortness of breath with significant raking of leaves, 
gardening, and going up stairs.  He also noted having shortness 
of breath when carrying heavy objects, especially objects greater 
than 50 pounds.  Based on a historical review of the appellant's 
exercise activities and metabolic equivalence worksheet, the VA 
examiner noted that the appellant had functional capacity of METS 
of 4 to 5.  The VA examiner found that the appellant's coronary 
artery disease would exert moderate effects upon the appellant's 
ability to engage in physical type employment, especially 
strenuous physical type employment, and mild effects upon non-
strenuous physical employment.  He also found that coronary 
artery disease had minimal to mild effects upon the appellant's 
ability to engage in sedentary type employment.

Regarding the appellant's service-connected diabetes mellitus, 
type II, and peripheral neuropathy of the bilateral lower 
extremities, the evidence indicates that the disabilities have a 
mild to moderate effect on physical employment and a minimal to 
mild effect upon his ability to engage in sedentary employment.   
In the September 2008 VA examination, the appellant reported that 
his diabetes aggravates his legs, and he does not participate in 
sports and avoids the heat.  The May 2009 VA examination report 
notes that the appellant took insulin for diabetes, but no 
diabetic retinopathy or nephropathy was noted.  The report also 
noted that the appellant had a history of erectile dysfunction 
due to service-connected diabetes.  The May 2009 VA examination 
report reflects that the appellant reported chronic paresthesias 
with numbness and tingling in his feet and lower legs.  No 
particular weakness was noted in the lower extremities.  The 
appellant indicated problems with fatigue and lethargy as well as 
lack of endurance and physical stamina in relation to his 
diabetes and neuropathy symptoms.  He reported that he finds it 
difficult to be on his feet often.  The May 2009 VA examination 
report found that the appellant's service-connected diabetes 
mellitus and peripheral neuropathy of the lower extremities, 
would exert mild to moderate effects upon the appellant's ability 
to engage in physical type employment, especially strenuous 
physical employment.  The May 2009 VA examiner found that his 
diabetes and diabetic neuropathy would probably exhibit only 
minimal to mild effects upon his ability to engage in sedentary 
type employment.  

The appellant is also service-connected for scars as residuals of 
shell fragment wounds to the abdominal region.  There is no 
indication in the record that the service-connected scars have 
resulted in limitation of motion or loss of function.  The May 
2009 VA examination report reflects that the appellant had a 
history of intermittent abdominal pain, not necessarily related 
to his history of shell fragment wounds.  The examiner found that 
the service-connected scars did not seem to exert significant 
effects upon his ability to engage in physical or sedentary 
employment.  

The evidence reflects that the appellant's appellant's service-
connected PTSD symptoms result in some deficiencies in 
occupational functioning.  In the appellant's May 2009 VA 
examination pertaining to PTSD, the VA examiner noted that the 
appellant had reported difficulty with social interactions at 
work prior to his retirement.  However, the VA examiner found 
that there was not total occupational and social impairment due 
to PTSD signs and symptoms.  In the August 2006 VA examination 
report, the appellant reported that he had conflicts at work when 
he worked as an auditor before retirement.  He acknowledged that 
part of the reason he retired was the hot environmental 
conditions of the factory and his worsening medical problems.  
The VA examiner noted that while his PTSD symptoms and difficulty 
interacting with people contributed to his problems at work, it 
seemed that the appellant's PTSD symptoms were not a significant 
impairment in the work environment until he took the auditor 
position.  The VA examiner noted that the appellant's decision to 
retire was elective on his part and was due more to his physical 
limitation as it was to PTSD symptoms.  The VA examiner found 
that his PTSD symptoms were not severe enough to interfere with 
occupational and social functioning.

The appellant also has a history of non-service-connected 
hypertension, hyperlipidemia, and tobacco use disorder.  There is 
also a history of chronic gastroesophageal reflux disease, 
chronic stable eosinophilia, and bilateral hearing loss.  See May 
2009 general VA examination report.  However, as noted above, the 
appellant's non-service-connected disabilities are not for 
consideration in his TDIU claim.  
 
The August 2006 VA examination report indicated that the 
appellant works on his computer several hours per day, does yard 
work, and reads the newspaper.  In the May 2009 VA examination 
pertaining to PTSD, the appellant reported that he continued to 
use the computer on a daily basis and helps with household 
chores.  He also does yard work when he is physically able.  

The May 2009 VA examiner found that the appellant would have 
difficulty with physical type employment, and he would probably 
have less difficulty with less physical type employment.  He 
found that the appellant would not have any significant 
difficulty with sedentary type employment at this time.  
Therefore, the VA examiner opined that the appellant seemed not 
as likely as not totally unemployable at this time.  The Board 
finds the May 2009 VA examiner's opinion to be highly probative.  
Although the VA examiner did not review the appellant's claims 
folder, the reported medical history was consistent with the 
evidence of record, and the reported findings were based on a 
thorough interview and examination of the appellant, and were 
consistent with the evidence of record.   

Based on the foregoing, the Board finds that the appellant is not 
precluded from securing and maintaining substantially gainful 
employment, consistent with his education and occupational 
experience, due to his service-connected disabilities.  The May 
2009 VA examiner found that the appellant would not have any 
significant difficulty with sedentary type employment.  In the 
May 2009 general VA examination, the appellant reported that he 
was able to shower and dress himself, sweep or mop the floor, and 
mow the lawn with a riding mower. There are conflicting reports 
in the record as to whether the appellant had only a high school 
education or two years of college.  See March 2006 claim; Tr. at 
13.  In the hearing, the appellant also reported that all of his 
previous jobs had required physical labor and activity.  
Regardless, the evidence indicates the appellant last worked in a 
supervisory position and is capable of sedentary work, such as 
working on a computer.  The August 2006 VA examination report 
indicated that he appellant researched information on his 
computer on a daily basis.  Therefore, the evidence indicates the 
appellant is not precluded from a substantially gainful 
occupation as a result of his service-connected disabilities.

The Board acknowledges the appellant's contention that he cannot 
work due to his service-connected disabilities, but his 
contention is at odds with the evidence of record that shows that 
the appellant has no exceptional or unusual factor associated 
with his service-connected disabilities that renders the regular 
schedular standards impracticable and him unemployable.  Although 
the appellant is competent to report his symptoms and the Board 
finds him credible in this regard, the Board places less weight 
or probative value on the appellant's statements concerning the 
impact of the manifestations of his service-connected 
disabilities on his employability, than it does on the VA 
clinical opinion.  

Thus, to the extent that his service-connected disabilities cause 
occupational impairment, the Board finds that the appellant is 
appropriately compensated by the current combined evaluation of 
90 percent.  The Board has also considered whether the appellant 
is entitled to referral for extra-schedular consideration under 
38 C.F.R. § 4.16(b).  However, there is nothing in the record to 
indicate that the service-connected disabilities at issue cause 
impairment with employment over and above that which is 
contemplated in the assigned schedular evaluation.  See Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability 
rating itself is recognition that industrial capabilities are 
impaired).  As discussed above, there is no indication the 
appellant's service-connected disabilities have impaired his 
employment beyond the level of impairment contemplated by his 
current schedular rating.  The Board therefore has determined 
that referral of this case for extra-schedular consideration 
pursuant to 38 C.F.R. § 4.16(b) is not warranted.

For the reasons stated above, the Board concludes that the 
preponderance of the evidence is against the veteran's claim for 
entitlement to TDIU.  Thus, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to an evaluation in excess of 30 percent for PTSD is 
denied.

Entitlement to restoration of a 40 percent disability evaluation 
for service-connected diabetes mellitus, type II, currently 
evaluated as 20 percent disabling, is granted.

Entitlement to TDIU is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


